DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/144,601, application filed on 01/08/2021.    
3.	Claims 1-20 are currently pending in this application. 

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 01/08/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner..3

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hertz et al. (US Patent No. 8,552,852).

7.          With respect to claim 1, Hertz teaches:
(see vehicle, Col 2, lines 5-45l see images of truck and trailer, Figs 1-2, 7-8), comprising: 
a charging dock carried by the vehicle (see stored position of removable light assemblies, removable light bar, and charging of battery in light assembly, Figs 7-8, Fig 16, see battery 430 of Fig 16, Fig 18, Col 12, lines 10-35);
a power source carried by the vehicle in electrical communication with the charging dock (see electrical connection from vehicle to light assembly, or light assembly batteries’ connection to vehicle power source, Fig 16, Col 12, lines 10-35); 
a first safety arm carried by the vehicle (see examples of different configurations of safety arms, in Fig 16, Fig 21, Fig 23); 
a first battery carried by the first safety arm and in electrical communication with the power source via the charging dock (removable safety lighting system, charging the battery of the lighting assembly when stored, using battery stored on lighting assembly/arm, Col 12, lines 10-35, Figs 7-8, Fig 16, see battery 430 of Fig 16, Fig 18, Fig 23), 
wherein the power sources charges the first battery via the charging dock (see stored position of lighting assembly, and battery being charged by vehicle power source in stored position, Col 12, lines 10-35); and 
a first light source on the first safety arm in electrical communication with the first battery (see electrical connection from vehicle to light assembly, or light assembly batteries’ connection to vehicle power source, Fig 16, Col 12, lines 10-35; see stored position of lighting assembly, and battery being charged by vehicle power source in stored position, Col 12, lines 10-35).

8.          With respect to claim 2, Hertz teaches:
(electrical connection from vehicle to light assembly, or light assembly batteries’ connection to vehicle power source, Fig 16, Col 12, lines 10-35; see stored position of lighting assembly, and battery being charged by vehicle power source in stored position, Col 12, lines 10-35).

9.          With respect to claim 3, Hertz teaches:
a non-transitory computer readable storage medium carried by the vehicle (see illumination controller, warning system, Col 15, lines 1-35); 
instructions stored in the non-transitory computer readable storage medium, that when executed by a processor, execute operations to send electricity from the power source to the first battery only when the vehicle is moving (electrical connection from vehicle to light assembly, or light assembly batteries’ connection to vehicle power source, Fig 16, Col 12, lines 10-35; see stored position of lighting assembly, and battery being charged by vehicle power source in stored position, Col 12, lines 10-35).

10.          With respect to claim 4, Hertz teaches:
wherein the charging dock receives a portion of the first safety arm (see stored position of lighting assembly, and battery being charged by vehicle power source in stored position, Col 12, lines 10-35).

11.          With respect to claim 5, Hertz teaches:
(electrical connection from vehicle to light assembly, or light assembly batteries’ connection to vehicle power source, Fig 16, Col 12, lines 10-35; see stored position of lighting assembly, and battery being charged by vehicle power source in stored position, Col 12, lines 10-35).

12.          With respect to claim 6, Hertz teaches:
a receiver connected to the vehicle; and a coupler on the first safety arm, wherein the coupler couples the first safety arm to the receiver (see examples of different configurations of safety arms, in Fig 16, Fig 21, Fig 23; see stored position of lighting assembly, and battery being charged by vehicle power source in stored position, Col 12, lines 10-35).

13.          With respect to claim 7, Hertz teaches:
a second safety arm carried by the vehicle (see multiple safety arms, in Fig 16, Fig 21, Fig 23); 
a second battery carried by the second safety arm and in electrical communication with the charging dock (electrical connection from vehicle to light assembly, or light assembly batteries’ connection to vehicle power source, Fig 16, Col 12, lines 10-35; see stored position of lighting assembly, and battery being charged by vehicle power source in stored position, Col 12, lines 10-35), 
(electrical connection from vehicle to light assembly, or light assembly batteries’ connection to vehicle power source, Fig 16, Col 12, lines 10-35; see stored position of lighting assembly, and battery being charged by vehicle power source in stored position, Col 12, lines 10-35); and 
a second light source on the second safety arm and in electrical communication with the second battery (electrical connection from vehicle to light assembly, or light assembly batteries’ connection to vehicle power source, Fig 16, Col 12, lines 10-35; see stored position of lighting assembly, and battery being charged by vehicle power source in stored position, Col 12, lines 10-35).

14.          With respect to claim 8, Hertz teaches:
a first receiver connected to the vehicle; a second receiver connected to the vehicle; a first coupler on the first safety arm, wherein the first coupler couples the first safety arm to the first receiver; and a second coupler on the second safety arm, wherein the second coupler couples the second safety arm to the second receiver (electrical connection from vehicle to light assembly, or light assembly batteries’ connection to vehicle power source, Fig 16, Col 12, lines 10-35; see stored position of lighting assembly, and battery being charged by vehicle power source in stored position, Col 12, lines 10-35).

15.          With respect to claim 9, Hertz teaches:
(electrical connection from vehicle to light assembly, or light assembly batteries’ connection to vehicle power source, Fig 16, Col 12, lines 10-35; see stored position of lighting assembly, and battery being charged by vehicle power source in stored position, Col 12, lines 10-35).

16.          With respect to claim 10, Hertz teaches:
wherein the charging dock includes a first charging connector and a second charging connector, the first safety arm includes a first charging receptacle that is connected to and in electrical communication with the first charging connector, and the second safety arm includes a second charging receptacle that is connected to and in electrical communication with the second charging connector (electrical connection from vehicle to light assembly, or light assembly batteries’ connection to vehicle power source, Fig 16, Col 12, lines 10-35; see stored position of lighting assembly, and battery being charged by vehicle power source in stored position, Col 12, lines 10-35).

17.          With respect to claim 11, Hertz teaches:
wherein the power source charges the first battery and the second battery of the second safety arm simultaneously (electrical connection from vehicle to light assembly, or light assembly batteries’ connection to vehicle power source, Fig 16, Col 12, lines 10-35; see stored position of lighting assembly, and battery being charged by vehicle power source in stored position, Col 12, lines 10-35).

Hertz teaches:
a trailer that carries the first safety arm, the second safety arm, and the charging dock; and a cab connected to and positioned forward of the trailer (see vehicle, Col 2, lines 5-45 see images of truck, cab, and trailer, Figs 1-2, 7-8).

19.          With respect to claim 13, Hertz teaches:
wherein the power source is carried by the cab and in electrical communication with the charging dock, wherein the power source charges the first battery and the second battery (see vehicle, Col 2, lines 5-45 see images of truck, cab, and trailer, Figs 1-2, 7-8; electrical connection from vehicle to light assembly, or light assembly batteries’ connection to vehicle power source, Fig 16, Col 12, lines 10-35; see stored position of lighting assembly, and battery being charged by vehicle power source in stored position, Col 12, lines 10-35, Figs 7-8, Fig 16, see battery 430 of Fig 16, Fig 18, Fig 23).

20.          With respect to claim 14, Hertz teaches:
an arm holder carried by the trailer and adjacent to the charging dock, wherein the arm holder carries the first safety arm and the second safety arm (see holding and extending out the light assembly in different configurations for different lighting assemblies, Fig 16, Col 12, lines 10-35).

21.          With respect to claim 15, Hertz teaches:
(see Col 6, lines 15-25, Col 13, lines 10-35).

22.          With respect to claim 16, Hertz teaches:
decoupling a first safety arm from a vehicle, wherein the first safety arm includes a light source and a battery in electrical communication with the light source; returning the first safety arm to a charging dock carried by the vehicle; and charging the battery of the first safety arm via a power source electrically connected with the charging dock (see holding and extending out the light assembly in different configurations for different lighting assemblies, Fig 16, Col 12, lines 10-35; removable safety lighting system, charging the battery of the lighting assembly when stored, using battery stored on lighting assembly/arm, Col 12, lines 10-35, Figs 7-8, Fig 16, see battery 430 of Fig 16, Fig 18, Fig 23).

23.          With respect to claim 17, Hertz teaches:
removing the first safety arm from the charging dock; and coupling the first safety arm to the vehicle (removable safety lighting system, charging the battery of the lighting assembly when stored, using battery stored on lighting assembly/arm, Col 12, lines 10-35, Figs 7-8, Fig 16, see battery 430 of Fig 16, Fig 18, Fig 23).

24.          With respect to claim 18, Hertz teaches:
decoupling a second safety arm from the vehicle, wherein the second safety arm includes a light source and a battery in electrical communication with the light source (removable safety lighting system, charging the battery of the lighting assembly when stored, using battery stored on lighting assembly/arm, Col 12, lines 10-35, Figs 7-8, Fig 16, see battery 430 of Fig 16, Fig 18, Fig 23;); 
returning the second to the charging dock; and charging the battery of the second safety arm with the power source via the charging dock (removable safety lighting system, charging the battery of the lighting assembly when stored, using battery stored on lighting assembly/arm, Col 12, lines 10-35, Figs 7-8, Fig 16, see battery 430 of Fig 16, Fig 18, Fig 23;).

25.          With respect to claim 19, Hertz teaches:
(removable safety lighting system, charging the battery of the lighting assembly when stored, using battery stored on lighting assembly/arm, Col 12, lines 10-35, Figs 7-8, Fig 16, see battery 430 of Fig 16, Fig 18, Fig 23).

26.          With respect to claim 20, Hertz teaches:
moving the vehicle; and charging the battery of the first safety arm and charging the battery of the second safety arm simultaneously while the vehicle is moving (electrical connection from vehicle to light assembly, or light assembly batteries’ connection to vehicle power source, Fig 16, Col 12, lines 10-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851